         Case 1:20-cv-00706-DLC Document 132
                                         123 Filed 05/26/20
                                                   05/22/20 Page 1 of 9



                          UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK

 FEDERAL TRADE COMMISSION;
 STATE OF NEW YORK; STATE OF
 CALIFORNIA; STATE OF ILLINOIS;
 STATE OF NORTH CAROLINA; STATE
 OF OHIO; COMMONWEALTH OF
 PENNSYLVANIA; and
 COMMONWEALTH OF VIRGINIA,

                                 Plaintiffs,          Case No. 1:20-cv-00706-DLC

         v.

 VYERA PHARMACEUTICALS, LLC;
 PHOENIXUS AG; MARTIN SHKRELI,
 individually, as an owner and former officer
 of Vyera Pharmaceuticals, LLC and
 Phoenixus AG (formerly known as Turing
 Pharmaceuticals, LLC and Turing
 Pharmaceuticals AG); and KEVIN
 MULLEADY, individually, as an owner and
 director of Phoenixus AG and a former
 executive of Vyera Pharmaceuticals, LLC,

                                 Defendants.



                        [Proposed] Order and Protocol for Depositions

       Plaintiffs Federal Trade Commission, State of New York, State of California, State of

Illinois, State of North Carolina, State of Ohio, Commonwealth of Pennsylvania, and

Commonwealth of Virginia, and Defendants Vyera Pharmaceuticals, LLC, Phoenixus AG,

Martin Shkreli, and Kevin Mulleady, through their respective counsel, stipulate to the following

regarding depositions in this matter (the “Litigation”).

       Accordingly, IT IS HEREBY ORDERED AS FOLLOWS:
         Case 1:20-cv-00706-DLC Document 132
                                         123 Filed 05/26/20
                                                   05/22/20 Page 2 of 9



        1.      This Order and Protocol for Depositions (“Deposition Protocol”) shall apply to

the depositions of all parties and third parties in this Litigation, but shall not apply to expert

depositions, which are subject to the Order and Stipulated Protocol and Schedule for Expert

Discovery.

        2.      Except as provided otherwise in this Deposition Protocol, and unless the parties

agree to particular modifications on a deposition-by-deposition basis, the conduct of depositions

in this Litigation shall comply with the Federal Rules of Civil Procedure. To the extent this

Deposition Protocol imposes limitations on discovery that would not otherwise be available

under the Federal Rules of Civil Procedure or this Court’s orders, the parties have agreed to the

limitations to increase the efficiency of discovery and to minimize discovery disputes regarding

depositions.

        3.      For all third-party deposition notices, the party noticing the deposition (the

“Noticing Party”) shall attach to that notice, as well as to any subpoenas for third-party

depositions: (i) a copy of the Stipulated Protective Order (ECF No. 92) (“Protective Order”) and

(ii) a copy of this Deposition Protocol.

        4.      Deposition Limits. Each side may take up to [Plaintiffs’ Proposal: 140 hours /

Defendants’ Proposal: 175 hours] of deposition record time of fact witnesses. The parties agree

that only time used on the record by each side at each deposition shall count toward the

deposition limit set forth in Section 4. The parties agree that expert depositions shall not count

towards the number of hours allotted for fact witness depositions. The parties further agree that

testimony taken in investigational hearings during the pre-Complaint investigations does not

count towards the number of hours agreed above, and either side may further depose witnesses

whose testimony was taken in investigational hearings during the pre-Complaint investigations.




                                                   2
 Case 1:20-cv-00706-DLC Document 132
                                 123 Filed 05/26/20
                                           05/22/20 Page 3 of 9



5.     Party Depositions.

       a.      This Section shall apply to any deposition of: (i) the Individual

Defendants; (ii) a current employee of a Corporate Defendant; and (iii) a former

employee of a Corporate Defendant. The parties may, by consent of all parties, modify or

waive the requirements of this Section.

       b.      Unless otherwise agreed upon by the parties or ordered by the Court, each

witness shall be limited to one deposition lasting one day of seven (7) hours of record

time. Reasonable time also shall be afforded to parties adverse to the Noticing Party to

ask follow-up questions of the deponent, but such time shall not count against the seven-

hour time limit.

       c.      At least twenty-one (21) days prior to the date of a proposed deposition of

a party witness as identified in Section 5(a), the Noticing Party shall notify counsel for

the witness (or the witness directly if he/she is not represented by counsel) of the

proposed date, time, and location for the deposition. Within seven (7) days of receiving

this notice, counsel for the witness (or the unrepresented witness) shall respond regarding

the witness’s availability. If the witness is unavailable on the proposed date, the response

shall include at least two (2) alternative dates for the deposition that are within one week

before or after the date proposed by the Noticing Party, to the extent practicable. The

Noticing Party shall schedule the deposition on one of the alternative dates to the extent

practicable.




                                          3
 Case 1:20-cv-00706-DLC Document 132
                                 123 Filed 05/26/20
                                           05/22/20 Page 4 of 9



6.      Depositions Taken Pursuant to Federal Rule of Civil Procedure 30(b)(6).

        a.      This Section shall apply to any deposition taken pursuant to Fed. R. Civ.

P. 30(b)(6). The parties may, by consent of all parties, modify or waive the requirements

of this Section.

        b.      A party that seeks to take a Fed. R. Civ. P. 30(b)(6) deposition shall

comply with the notice provisions in Fed. R. Civ. P. 30(b)(6). Each party, or third party,

whose Fed. R. Civ. P. 30(b)(6) deposition is sought, shall be required to identify the

corporate representative(s) assigned to testify to each matter for examination, at least five

(5) days in advance of the deposition.

        c.      The Noticing Party (including other parties on the Noticing Party’s side)

may depose for up to seven (7) hours of record time any person designated as a corporate

representative pursuant to Fed. R. Civ. P. 30(b)(6). In the event that a party believes it is

likely to designate a fact witness who is the subject of a deposition notice as a Fed. R.

Civ. P. 30(b)(6) representative, or in the event that counsel on either side become aware

that a witness who has been designated as a Fed. R. Civ. P. 30(b)(6) designee is likely to

be deposed in his or her individual capacity, the parties will use their best efforts to

coordinate to avoid unnecessary multiple depositions of the same witness. The parties

shall meet and confer in good faith regarding appropriate and reasonable modifications to

time limits for depositions of any witnesses who will be deposed in both their individual

and representative capacities. A party may designate an individual as a corporate

representative for a deposition under Fed. R. Civ. P. 30(b)(6) whether or not the

individual previously has been deposed, or may be deposed, as a fact witness.




                                           4
         Case 1:20-cv-00706-DLC Document 132
                                         123 Filed 05/26/20
                                                   05/22/20 Page 5 of 9



       7.      Third-Party Depositions.

               a.      This Section shall apply to the deposition of any individual not covered by

       Section 5(a) and Section 6(a). The parties may, by consent of all parties, modify or waive

       the requirements of this Section.

               b.      Unless otherwise agreed by the parties or ordered by the Court, each third-

       party witness shall be limited to one deposition lasting one day of seven (7) hours. If only

       one side notices the deposition of a third-party witness, reasonable time also shall be

       afforded to parties adverse to the Noticing Party to ask follow-up questions of the

       deponent, but such time shall not count against the seven-hour time limit allotted to the

       Noticing Party.

               c.      If both sides notice or cross-notice a third-party deposition, then the time

       shall be split evenly (i.e., three-and–one-half (3.5) hours of record time per side), unless

       either side specifies in the notice or cross-notice that some amount of time less than

       three-and-one-half (3.5) hours is required, in which case the other side shall have the

       balance of the time up to the seven (7) hour limit. Any time allotted to one side not used

       by that side may be used by the other side up to the seven-hour limit in total. For any

       deposition taken pursuant to this Section 7, each side will be charged only for the

       deposition time actually used.

       8.      Deposition Logistics. The parties shall confer in good faith on scheduling the

depositions to efficiently minimize travel and other costs. Counsel for the Noticing Party and

counsel for the witness (or third-party witness if no counsel has been identified) shall make best

efforts to agree on a suitable time, date, and location for the deposition. Unless otherwise agreed




                                                 5
         Case 1:20-cv-00706-DLC Document 132
                                         123 Filed 05/26/20
                                                   05/22/20 Page 6 of 9



upon by the parties or ordered by the Court, all depositions will take place in person with at least

one counsel present in person for each side at each deposition.

       9.      Participation by Teleconference/Videoconference. In accordance with the

Court’s Emergency Individual Practices in Light of COVID-19 (revised May 13, 2020), and to

the extent that it is warranted by the ongoing COVID-19 pandemic or otherwise, the parties

agree that they will work together in good faith to resolve logistical challenges posed by the

pandemic and other concerns, including through the arranging of depositions to proceed with all

attendees (including witnesses) to appear by telephone or, if available, video conference. The

parties shall submit a proposed protocol for remote depositions on or before September 11, 2020.

       10.     Restrictions Based on Confidentiality Designations. Certain deposition

testimony and/or exhibits may involve information or documents designated as

CONFIDENTIAL or HIGHLY CONFIDENTIAL in accordance with the Protective Order. Only

individuals permitted to have access to CONFIDENTIAL or HIGHLY CONFIDENTIAL

information, as discussed in the Protective Order, may be present or otherwise have access to

testimony during any portion of examination that covers testimony or exhibits that are deemed

CONFIDENTIAL or HIGHLY CONFIDENTIAL.

       11.     Objections. Any objection made at a deposition by any party shall be deemed to

have been made on behalf of all other parties on the same side (i.e., Plaintiffs’ side and

Defendants’ side). Counsel and parties shall comply with Fed. R. Civ. P. 30(c)(2). When a

privilege is asserted by counsel, to the extent that the answer to a question includes some

privileged information and some non-privileged information, the witness shall provide the non-

privileged information and the witness or counsel shall note on the record that other information

is being withheld pursuant to a privilege. Counsel may instruct a deponent not to answer only




                                                 6
         Case 1:20-cv-00706-DLC Document 132
                                         123 Filed 05/26/20
                                                   05/22/20 Page 7 of 9



when necessary to preserve a privilege, to enforce a limitation ordered by the court, or to present

a motion under Fed. R. Civ. P. 30(d)(3). Breaks shall not be taken while a question is pending

unless required to determine whether a privilege should be asserted.

       12.     Protective Depositions. Notwithstanding the limits on deposition time set forth in

Section 4, each side shall be afforded a reasonable opportunity to depose any person who is

identified as a witness in a pretrial order (or other similar submission in preparation for trial) but

who was not previously deposed in this Litigation. Upon receiving notice of the identification of

such a witness, a party shall have five (5) days to notify the other party of its intent to take any

such protective depositions. A party may not call any witness to testify at trial if the opposing

side has not been afforded a reasonable opportunity to depose the putative witness no later than

two (2) weeks before trial.

       13.     Reservation of Right to Seek Modification. In the event that the parties do not

reach agreement to modify this Deposition Protocol in a particular instance, each party reserves

its respective rights to move the Court for relief from or modification of any part of this

Deposition Protocol.



IT IS SO ORDERED.

       Dated: ____________________
              May 26, 2020                             ________________________________
                                                                   Denise Cote
                                                       UNITED STATES DISTRICT JUDGE




                                                   7
        Case 1:20-cv-00706-DLC Document 132
                                        123 Filed 05/26/20
                                                  05/22/20 Page 8 of 9



Respectfully submitted and agreed,


       FEDERAL TRADE COMMISSION

       /s/ Markus H. Meier

       Markus H. Meier (admitted pro hac vice)
       Federal Trade Commission
       600 Pennsylvania Ave., NW
       Washington, DC 20580
       Tel: (202) 326-3759
       mmeier@ftc.gov

       Counsel for Plaintiff Federal Trade Commission


       ON BEHALF OF PLAINTIFF STATES

       Letitia James
       Attorney General

       /s/ Elinor Hoffman

       Elinor Hoffmann
       Acting Bureau Chief, Antitrust Bureau
       New York State Office of the Attorney General
       28 Liberty St.
       New York, NY 10005
       Tel: (212) 416-8269
       elinor.hoffmann@ag.ny.gov

       Counsel for Plaintiff State of New York


       ON BEHALF OF VYERA PHARMACEUTICALS, LLC and PHOENIXUS AG

       /s/ Steven A. Reed

       Steven A. Reed (admitted pro hac vice)
       MORGAN LEWIS & BOCKIUS LLP
       1701 Market Street
       Philadelphia, PA 19103
       Tel: (215) 963-5603
       steven.reed@morganlewis.com




                                                 8
 Case 1:20-cv-00706-DLC Document 132
                                 123 Filed 05/26/20
                                           05/22/20 Page 9 of 9



Counsel for Defendants Vyera Pharmaceuticals, LLC and Phoenixus AG


ON BEHALF OF MARTIN SHKRELI

/s/ Christopher H. Casey

Christopher H. Casey (admitted pro hac vice)
DUANE MORRIS LLP
30 South 17th Street
Philadelphia, PA 19103
Tel: (215) 979-1155
CHCasey@duanemorris.com

Counsel for Defendant Martin Shkreli


ON BEHALF OF KEVIN MULLEADY

/s/ Kenneth R. David

Kenneth R. David
KASOWITZ BENSON TORRES LLP
1633 Broadway
New York, NY 10019
Tel: (212) 506-1893
kdavid@kasowitz.com

Counsel for Defendant Kevin Mulleady




                                       9
